 



Exhibit 10.2

 

AMENDMENT LETTER

 

To:           Inspired Entertainment, Inc.



c/o Ground Floor



3 The Maltings

Wetmore Road

Burton on Trent

Staffordshire

DE141SE



(as the Parent acting for itself and as Obligors’ Agent) (the “Parent”)

 

24th April 2019

 

Dear Sirs

 

REVOLVING FACILITIES AGREEMENT DATED 13 AUGUST 2018 AND MADE BETWEEN, AMONGST
OTHERS, INSPIRED ENTERTAINMENT, INC (AS PARENT), LLOYDS BANK PLC (AS ARRANGER,
ORIGINAL LENDER AND AGENT) AND CORTLAND CAPITAL MARKET SERVICES LLC (AS SECURITY
AGENT) AS AMENDED ON 25 SEPTEMBER 2018 AND AS FURTHER AMENDED, RESTATED,
SUPPLEMENTED OR VARIED FROM TIME TO TIME PRIOR TO THE DATE OF THIS LETTER (THE
“FACILITIES AGREEMENT”)

 

1.DEFINITIONS AND CAPACITY

 

1.1Unless a contrary intention is indicated, terms used in this letter shall
have the meaning given to them in the Facilities Agreement. References to
Clauses, Paragraphs, and Schedules are references to Clauses and Paragraphs of
and Schedules to the Facilities Agreement unless otherwise specified.

 

1.2In addition:

 

“Effective Date” means the date on which the Agent receives a copy of this
letter duly signed by the Parent; and

 

“Party” means a party to this letter.

 

2.DESIGNATION

 

2.1This letter is a Finance Document.

 

2.2This letter constitutes an amendment letter as contemplated by Clause 39
(Amendments and waivers).

 

3.AMENDMENT

 

3.1The Parties agree that the Facilities Agreement shall be amended in
accordance with paragraph 3.2 below by:

 

(a)amending Clause 1.1 (Definitions) to add the following definition in
appropriate alphabetical order:

 

““Project Alabama” means the consolidation of the Birmingham, Bangor, London,
Wolverhampton and Burton-on-Trent offices into a new office in Burton-on-Trent.”

 

(b)deleting paragraph (b) of Clause 15.1 (Commitment fee) and replacing it with:

 







 

(b)The accrued commitment fee is payable on the Closing Date and after the
Closing Date on the last day of each successive period of three Months which
ends during the relevant Availability Period on the last day of the relevant
Availability Period and on the cancelled amount of the relevant Lender’s
Commitment at the time the cancellation is effective.”

 





(c)adding the following words after the words “new customer or geographical
markets” at the end of paragraph (b) of the definition of “Consolidated Growth
Capital Expenditures” in Clause 24.1 (Financial definitions):

 

“(including the first $1,500,000 of capital expenditures made pursuant to the
expansion and/or upgrading of Parent’s corporate headquarters in connection with
Project Alabama).”

 

(d)deleting subsection (i)(b)(1) of the definition of “Fixed Charge Cover Ratio”
in Clause 24.1 (Financial definitions) and replacing it with:

 





“(1) cash expenditures in an amount not to exceed (x) $6,000,000 in any Relevant
Period ending on or before 30 September 2019 in respect of any extraordinary,
exceptional or unusual items (including fees, costs and expenses associated with
Project Alabama), (y) $5,500,000 in any Relevant Period ending on 31 December
2019, 31 March 2020 and 30 June 2020 in respect of any extraordinary,
exceptional or unusual items (including fees, costs and expenses associated with
Project Alabama) and (z) $2,000,000 for any Relevant Period ending on 31
December 2020 and thereafter in respect of any extraordinary, exceptional or
unusual items,”

 

(e)deleting “$5,000,000” in the final line of paragraph (c) of Clause 24.2
(Financial condition) and replacing it with “£5,000,000”.

 

3.2The amendment set out in paragraph 3.1 above shall be effective from the
Effective Date.

 

4.CONFIRMATIONS

 

4.1The Parent (for itself and as Obligors’ Agent for and on behalf of each other
Obligor) confirms that, notwithstanding the amendment effected by this letter:

 





(a)each of the Transaction Security Documents will remain in full force and
effect and will continue to constitute legal, valid and binding obligations of
the Obligors (subject to all necessary registrations of the Transaction Security
Documents) enforceable in accordance with their terms; and

 

(b)each of the security interests created by the Transaction Security Documents
will continue in full force and effect.

 

4.2The Parent (for itself and as Obligors’ Agent for and on behalf of each other
Obligor) confirms that, notwithstanding the amendment to the Facilities
Agreement being effected by this letter, the guarantee and indemnity given by it
in Clause 21 (Guarantee and Indemnity) will remain in full force and effect and
will continue to constitute its legal, valid and binding obligations enforceable
in accordance with its terms.

 

5.CONTINUANCE OF THE FACILITIES AGREEMENT

 

5.1Save as expressly amended by this letter, all terms and conditions contained
in the Facilities Agreement and the other Finance Documents shall remain in full
force and effect. The Facilities Agreement and this letter shall after the
Effective Date be read and construed as one document and references in the
Facilities Agreement and in each Finance Document to the Facilities Agreement
shall be read and construed as references to the Facilities Agreement as amended
by this letter. If there is any inconsistency between paragraph 3 of this letter
and the Facilities Agreement, the terms of this letter shall prevail.

 





 





5.2The Parent (for itself and as Obligors’ Agent for and on behalf of each other
Obligor) confirms its knowledge and acceptance of the Facilities Agreement as
amended by this letter with effect from the Effective Date and agrees that, with
effect from the Effective Date, it will be bound by the terms of the Facilities
Agreement as amended by this letter.

 

6.REPEATING REPRESENTATIONS

 

6.1The Repeating Representations are deemed to be repeated by the Parent (for
itself and as Obligors’ Agent for and on behalf of each other Obligor) as at the
date of this letter and as at the Effective Date.

 

6.2The Parent (for itself and as Obligors’ Agent for and on behalf of each other
Obligor) acknowledges that the Lenders have entered into this letter in full
reliance on the representations and warranties made by it in the terms stated in
this paragraph 6.

 

7.FURTHER ASSURANCE

 

The Parent shall, and the Parent shall procure that each other member of the
Group shall, at the request of the Agent and at its own expense, do all such
acts and things necessary to give full effect to the amendment to the Facilities
Agreement effected or to be effected pursuant to this letter.

 

8.FEES, COSTS AND EXPENSES

 

8.1The Parent shall, or shall procure than another Obligor shall, within three
Business Days of demand, reimburse each of the Agent and the Security Agent for
the amount of all costs and expenses (including agreed legal fees) reasonably
incurred by the Agent and the Security Agent (and, in the case of the Security
Agent, by any Receiver or Delegate) together with any VAT thereon incurred by
them in connection with the negotiation, preparation and execution of this
letter.

 

9.AFFIRMATION

 

9.1For the avoidance of doubt, no waivers are given under this letter in respect
of any breach of, or Default under, the Facilities Agreement or any other
Finance Document at any time.

 

9.2This letter is delivered without prejudice to any rights the Finance Parties
may have at any time now or in the future in relation to any outstanding Default
or any other circumstances or matters other than as specifically referred to in
this letter (and whether subsisting at the date of this letter or otherwise),
which rights shall remain in full force and effect.

 

10.COUNTERPARTS

 

This letter may be executed in any number of counterparts, each of which when
executed shall be an original but all of which when taken together shall
constitute a single instrument.

 

11.GOVERNING LAW AND JURISDICTION

 

11.1This letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 







 

11.2Clause 45 (Enforcement) of the Facilities Agreement shall apply to this
letter as if set out in full in this letter and as if reference in those
provisions to this “Agreement” were a reference to this letter.

 

Please sign and return the attached copy of this letter to indicate your
acknowledgement, and acceptance, of the terms of this letter.

 

Hogan Lovells 

 





 

Yours faithfully   /s/ Steven O’Kelly   for and on behalf of Lloyds Bank plc as
Agent for and on behalf of the Finance Parties

 

Hogan Lovells

 









 

We hereby accept the amendment contain in your letter dated 24 April 2019 of
which this is a duplicate and confirm our agreement to the terms and conditions
therein contained.

  

  /s/ Stewart Baker (signature)   Stewart Baker (name)   24 April 2019 (date)

 

Hogan Lovells

 

